Citation Nr: 1606896	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-33 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In January 2015, the Veteran submitted a claim to reopen the issues of entitlement to service connection for sleep apnea and an acquired psychiatric disability.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for erectile dysfunction and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.
FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw from appellate consideration the issues of entitlement to service connection for kidney stones, sleep apnea, and a psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for kidney stones, sleep apnea, and a psychiatric disorder by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 2015 Board hearing, the Veteran expressed his intent to withdraw his appeal as to the issues of entitlement to service connection for kidney stones, sleep apnea, and a psychiatric disorder, to include PTSD.  See Board Hearing Transcript at 2.  Hence, as of the date of his hearing, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for kidney stones, sleep apnea, and a psychiatric disorder to include PTSD, and these matters are dismissed.




ORDER

The appeal of the issue of entitlement to service connection for kidney stones is dismissed.

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.

The appeal of the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is dismissed.


REMAND

The Veteran has asserted entitlement to service connection for erectile dysfunction and hypertension as secondary to his service-connected diabetes mellitus.  See Board Hearing Transcript at 3.  After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues remaining on appeal must be remanded for further development.

The Veteran was afforded a VA examination to address his erectile dysfunction and hypertension claims in May 2011.  The examiner noted the Veteran's contention that his erectile dysfunction and hypertension are due to his service-connected diabetes mellitus, type II.  The examiner concluded that the Veteran's "erectile dysfunction is less as likely as not (less than 50/50 probability) caused by, or a result of, or aggravated by the Veteran's claimed diabetes mellitus."  The examiner explained that the Veteran "has a positive history for other causal etiologies for erectile dysfunction; age, gender, depression, past drug abuse, hyperlipidemia, and obesity."  The examiner further noted that "[m]edical literature reveals [a] multitude of other etiologies for erectile dysfunction."  As to the claimed hypertension, the examiner indicated that hypertension is not a complication of diabetes.  The examiner explained that "[t]here is no causal relationship of diabetes to hypertension without evidence of renal disease of which this Veteran does not have."  The examiner went on to cite the Veteran's risk factors for hypertension.
Critically, although the May 2011 VA examiner noted the Veteran's risk factors for erectile dysfunction, the examiner failed to explain why the Veteran's service-connected diabetes mellitus, type II, did not cause or aggravate the claimed erectile dysfunction.  Moreover, the examiner failed to address whether the diagnosed hypertension was aggravated by the service-connected diabetes mellitus.

Thus, in consideration of the deficiencies of the May 2011 VA examination, questions remain as to current etiology of the Veteran's diagnosed erectile dysfunction and hypertension.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Remand of these matters for an appropriate VA medical opinion should therefore be accomplished.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Updated treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then refer the VA claims file to an examiner with appropriate expertise in order to address the etiology of Veteran's diagnosed erectile dysfunction and hypertension.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.

The examiner should provide an opinion as to:

(a) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed erectile dysfunction and hypertension had their clinical onset during the Veteran's active duty or are otherwise related to such service; and 

(b) whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current erectile dysfunction and hypertension were either (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include service-connected diabetes mellitus, type II.

In answering these questions, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements concerning the onset of his erectile dysfunction and hypertension symptomatology.  The examiner should also provide a robust rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.

3. Then, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


